Fourth Court of Appeals
                               San Antonio, Texas
                                    December 4, 2017

                                   No. 04-17-00567-CV

                       IN THE INTEREST OF L.J.T., A CHILD,

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01890
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The State’s Second Motion for Extension of Time to file brief is hereby GRANTED.
Time is extended to December 27, 2017. Further requests for extension of time will be
disfavored.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court